TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 18, 2015



                                       NO. 03-14-00342-CV


                          Sam Houston and Meera Singh, Appellants

                                                  v.

                                  Ally Financial, Inc., Appellee




        APPEAL FROM 368TH DISTRICT COURT OF WILLIAMSON COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
               AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the district court on April 30, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment. Therefore, the Court affirms the district court’s judgment. The

appellants shall pay all costs relating to this appeal, both in this Court and the court below.